Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haizmann et al (US 2010/0122932).
Regarding claim 1, Haizmann discloses a process for the production of distillate hydrocarbons and coke, the process comprising: 
feeding a hydrocarbon feedstock, comprising a residuum hydrocarbon fraction, to a residue hydrocracking reactor system to convert hydrocarbons therein, producing a hydrocracked effluent (see paragraph 0034); 
in a separation system (80, 40, 60 and 70), separating the hydrocracked effluent into one or more distillate hydrocarbon fractions (7) and a vacuum residue fraction (9)(see paragraph 0035-0036); 
in a coker system (30), converting the vacuum residue fraction into a coke product (10) and a coker vapor effluent (2), recovering the coke product (10) (see paragraph 0036 and figure 1),
 and hydroprocessing (50) the one or more distillate hydrocarbon fractions (7) to produce a hydroprocessed effluent (14) (see paragraph 0035); 
and separating the hydroprocessed effluent into product distillate hydrocarbon fractions (14) (see paragraph 0035).
Haizmann does not however explicitly disclose feeding the coker vapor effluent directly to the separation system.
However, Haizmann discloses that the coker vapor (2) is recycled to the SHC (20), wherein the effluent is subsequently sent to the separation system (60,70) (see figure 1 and paragraph 0034-0036).
  Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to surmise, that the coker vapor product (coker VGO) subsequently is transferred to the separation system, as claimed, after treatment in the slurry hydrocracker.
Examiner notes the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 

	With respect to claim 2, Haizmann discloses the limitation of claim 1.  Haizmann further discloses feeding a straight-run vacuum residue (4) into the separation system (60,70) (i.e. via SHC 20, see figure 1)   
Examiner notes the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 
With respect to claim 8, Haizmann A system for the production of distillate hydrocarbons (14) and coke (10), the system comprising:
 a residue hydrocracking reactor system (20) configured to receive a hydrocarbon feedstock (1), comprising a residuum hydrocarbon fraction (4), and to convert hydrocarbons therein to produce a hydrocracked effluent (6) (see paragraph 0034-0036); a separation system (80,40,60 and 70) configured for receiving and separating the hydrocracked effluent (6) into one or more distillate hydrocarbon fractions (7,3a) and a vacuum residue fraction (9) (see paragraph 0034-0036); a coker system (30) configured for receiving and converting the vacuum residue (9) fraction into a coke product (10) and a coker vapor effluent(2) (see paragraph 0036); a hydroprocessing reactor system (50) configured for hydroprocessing the one or more distillate hydrocarbon fractions to produce a hydroprocessed effluent (14) (see paragraph 0035);
Haizmann does not however disclose a flow line for feeding the coker vapor effluent to the separation system; and a second separation system configured for separating the hydroprocessed effluent into product distillate hydrocarbon fractions. 
However, Haizmann discloses that the coker vapor (2) is recycled to the SHC (20), wherein the effluent is subsequently sent to the separation system (60,70) (see figure 1 and paragraph 0034-0036).
  Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to surmise, that the coker vapor product (coker VGO) subsequently is transferred to the separation system, as claimed, after treatment in the slurry hydrocracker.
Furthermore, as seen in figure 1, the hydroprocessing reactor produces a separated distillate effluent (14) (see figure 1).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to surmise that a second separating system is present in the hydroprocessing system of Haizmann, as the embodiments of Haizmann explicitly discloses producing a treated hydroprocessed effluent.
  With respect to claim 9, Haizmann discloses the limitation of claim 8.  Haizmann further discloses feeding a straight-run vacuum residue (4) into the separation system (60,70) (i.e. via SHC 20, see figure 1)   
Examiner notes the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 

Claim Rejections - 35 USC § 103
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haizmann as applied to claim 1 and 8 above, and further in view of Sun et al (US 2018/0119034).
Regarding claims 3 and 10, Haizmann discloses the limitation of claims 1 and 8.
Haizmann further discloses hydrocracking the heavy residual feedstock in a slurry hydrocracker (0007).
Haizmann does not however disclose wherein residue hydrocracking reactor comprises one or more ebullated bed reactors.
Sun discloses that heavy oils (such as the residue feedstock) must be upgraded in primary upgrading units before they can be further processed into useable products, wherein Primary upgrading units known in the art include, coking processes, such delayed or fluidized coking, and hydrogen addition processes such as fixed bed resid hydrotreating, ebullated bed or slurry hydrocracking (see paragraph 0003).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the Haizmann process, with an ebullated bed reactor for the hydroprocessing of the resid feedstock, in view of Sun, as both units (i.e. slurry hydrocracker and ebullated bed reactor) are conventionally utilized for the claimed resid hydrocracking function.  

Claim Rejections - 35 USC § 103
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haizmann as applied to claim 1 and 8 above, and further in view of Koseoglu (US 2017/0029724).
Regarding claims 7 and 14, Haizmann teaches the limitation of claim 1 and 8.  Haizmann does not however disclose recovering hydrogen from the hydroprocessed effluent and feeding recovered hydrogen to the hydrocracking reactor system.
However, Koseoglu discloses a system for upgrading crude oil in an integrated ebullated bed reactor and hydrotreater, wherein a recycle hydrogen fraction is recovered from the hydroprocessed effluent and sent to the ebullated bed reactor, like the applicant claimed invention (see abstract, and paragraph 0033).  
Thus, it would have been obvious to one with ordinary skill in the art at the time of filling to modify the Haizmann process with the recycled hydrogen stream, as disclosed Koseoglu, and arrived at the applicant claimed invention, wherein motivating factors for the combination include an increased efficiency of the overall process, by recycling a hydrogen stream.
Allowable Subject Matter

Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 4-6 and 11-13, the claims recite limitations to a specific configuration of the separation system that is not taught or suggested to by the closest prior art, Haizmann US 2010/0122932.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771             

/Randy Boyer/
Primary Examiner, Art Unit 1771